Citation Nr: 0332401	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active service from March 1951 to February 
1953.  

This appeal arises from a November 2001 Louisville, Kentucky 
Regional Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $3,011 on the principles of equity 
and good conscience.  


FINDINGS OF FACT

1.  In January 2000, the veteran reported to VA both the fact 
that he had remarried and the amount that his new wife was 
earning.  

2.  VA erroneously did not compute the wife's earnings in 
its' determination of whether the veteran was entitled to 
pension benefits; therefore, VA was at fault in the creation 
of overpayment of pension benefits in the amount of 
$3,011.00.
 
3.  There was some degree of fault on the part of the veteran 
in the creation of the overpayment of pension benefits in the 
amount of $3,011.00, but it is outweighed by the degree of 
fault on the part of VA.  

4.  Repayment of the debt of $3,011.00 would cause an undue 
financial hardship for the veteran.  


CONCLUSION OF LAW

The recovery of the overpayment of pension benefits in the 
amount of $3,011.00 would be against equity and good 
conscience and, therefore, recovery is waived. 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran submitted a claim for total disability benefits 
in October 1989.  

The veteran's claim for disability pension was approved in 
April 1990.  The veteran was instructed to notify VA 
immediately if his or his family received any income from a 
source other than that listed in the VA letter.  It noted 
that failure to inform VA promptly of income changes may 
result in he creation of an overpayment in his account.  

The veteran's wife, I. B., died in July 1998.  

In January 2000, the veteran submitted a Form 21-527.  On the 
form, he indicated that he had remarried on November 16, 
1999.  He listed a monthly payment of $832.50 as part of a 
monthly entitlement of a Medicare premium, and listed wages 
of $200 weekly for his new wife since the date of their 
marriage on November 16, 1999.  

In an April 2000 award letter, the VA granted pension 
benefits effective January 1, 1999, of  $731.00, listing 
burial and medical expenses for the period beginning January 
1, 1999.  The VA reduced the veteran's monthly pension to 
$192 effective December 1, 1999, and to $175 effective 
January 1, 2000.  

On a pension eligibility verification report received on 
February 12, 2001, the veteran listed income for both he and 
his wife.  He listed over $40,000 in IRAs but made a note 
that this was not useable until retirement age.

On a Medical Expense Report received on February 12, 2001, 
the veteran listed medical expenses of $3,120.56.  

In June 2001, VA terminated the veteran's payments, because 
his countable income was $24,152.00, and the maximum annual 
rate was $11,773.00.  

In a Financial Status Report (FSR) dated August 2001, the 
veteran listed total monthly net income of $2,101.41, and 
average monthly expenses of $1,895.00, leaving him net 
monthly income less expenses of $201.00.  He listed total 
assets of $171,300.00.  Of this total, $37,000 was in stocks 
and bonds, $122,500.00 was in real estate, $10,500 was in 
automobiles, and $1250 was in cash in the bank and on hand.  

In an August 2001 letter, the veteran's wife wrote that she 
had broken two bones in her wrist and was not working.  She 
wrote that she had over $31,000.00 in retirement, but that 
this had declined in recent years.


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi., 16 Vet.App. 
132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith. See 38 C.F.R. § 1.965(b) (2002).  

In June 2001, the RO retroactively terminated the veteran's 
benefits January 1, 2000, because his countable income was 
more than the maximum annual rate.  This resulted in an 
overpayment which was later calculated at $3,011.00.  To 
dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. 
§§ 1.963(a); 1.965(a) (2002).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2002).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965 (2002).

With regard to the elements of "equity and good 
conscience", the first and second criteria are the degree of 
fault of the debtor and a balancing of fault between the 
debtor and VA.  The RO granted pension benefits in April 
2000, and in doing so listed the veteran's spouse as not 
having any countable income, when in fact she did have 
income.  The veteran presumably should have corrected this 
error on the part of VA, so it is determined that the $3011 
overpayment was created, in some measure due to the veteran's 
fault.  

However, what prompted the April 2000 letter was the 
veteran's submission of an Income Statement in January 2000, 
in which he specifically wrote that he had remarried in 
November 1999.  He listed his wife's $200 weekly wages.  
Clearly, the veteran was not being evasive.  He gave the 
information to the RO, but the RO did not process the 
information in determining whether the veteran was entitled 
to pension benefits.  For this reason, when compared to VA's 
degree of fault in creating the initial overpayment, the 
degree of fault charged to the veteran must be considered 
minimal, 

Having assessed the level of fault, the Board turns to the 
appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
For the reasons described below, it is determined that undue 
financial hardship would indeed result from requiring the 
appellant to repay the debt.  

In the veteran's most recent FSR (August 2001), he listed 
monthly income of $2101.41, and monthly expenses of 
$1,895.00.  It should be emphasized that the veteran is a 74-
year-old veteran who in all likelihood will not return to the 
work force, and his 60-year-old wife was recently injured, 
and wrote that she was not working because of the injury.  
While the veteran wrote in his FSR that he had money in 
stocks and bonds, as well as in real estate, he only had 
$1250 in cash in the bank and on hand.  Also, the money in 
the stocks and bonds is presumably in the wife's retirement 
account and not readily accessible.  Accordingly, for the 
reasons cited above, it must be determined that having to pay 
the overpayment of $3,011.00 would cause undue financial 
hardship for the veteran.  

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  However, it 
can also be argued that recovery of the debt (even in 
reasonable monthly installments) would defeat the purpose for 
which the benefits were intended, in the sense that the 
benefits were intended to help veterans of limited means, and 
the veteran does not have great means to repay the debt.  The 
appellant has not claimed to have relinquished a valuable 
right or to have changed his position by reason of having 
relied on the erroneous benefits.  No other factors which 
would preclude recovery of the overpayment as against equity 
and good conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the element of fault on the part of VA, as well 
as the financial hardship that would be caused by recoupment 
of the debt outweighs the elements which are not in the 
veteran's favor.  Accordingly, in view of the hardship which 
would result from recovery of the overpayment, it is 
determined that recovery of the $3,011.00 would be against 
equity and good conscience.  Therefore, waiver of recovery of 
the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,011.00 is granted.  



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



